Per Curiam:
When the coverture of Mrs. Landis, formerly Cunningham, was removed by the death of her husband, in 1861, the defendant in error was holding adversely. He was then in possession under his purchase. Her right of action then accrued, and the *154Statute of Limitations began to run. This action was not commenced until the 31st March, 1883. After the statute began to run, it was- not suspended by her subsequent marriage. The act- of 22d April, 1856, is not applicable. That relieves her from the operation of the statute during her coverture existing when the conveyance was made, but extends no further: Care v. Keller, 27 P. F. Smith, 487.
Judgment affirmed.